Exhibit 10.4
NOTICE TO U.S. TAX RESIDENTS:



VESTING OF THIS RESTRICTED STOCK UNIT AWARD WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE SHARES UNDERLYING THIS RESTRICTED STOCK UNIT AWARD THAT
BECOME VESTED. ON SUCH DATE WHEN VESTING OCCURS AND AS A CONDITION TO THE SHARES
BEING RELEASED TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND
OTHER PAYROLL TAX WITHHOLDING FROM YOU BASED UPON SUCH FAIR MARKET VALUE.
NOTICE TO NON-U.S. RESIDENTS:



YOU MAY HAVE ADDITIONAL TERMS AND CONDITIONS FOR YOUR AWARD, WHICH ARE DESCRIBED
IN EXHIBIT B TO THIS AGREEMENT. IN ADDITION, IF YOU ARE A TAX RESIDENT OF A
COUNTRY OUTSIDE THE U.S., YOUR TAX CONSEQUENCES MAY BE DIFFERENT THAN DESCRIBED
ABOVE. AS A CONDITION TO THE SHARES BEING RELEASED TO YOU, THE COMPANY MUST
COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER PAYROLL TAX WITHHOLDING THAT MAY
BE DUE BY REASON OF THE GRANT OR VESTING OF THIS AWARD.
ADC TELECOMMUNICATIONS, INC.
THREE-YEAR PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT

         
TO:                                         
  RSU#:                        SAP EMPLOYEE ID#:                     

To encourage your continued employment with ADC Telecommunications, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
award (the “Award”) pursuant to the Company’s 2010 Global Stock Incentive Plan
(the “Plan”). The Award represents the right to receive shares of Common Stock
of the Company subject to the fulfillment of the vesting conditions set forth in
this agreement and in Exhibit A to this agreement (collectively, this
“Agreement”).
The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are:
1. Grant Date:                                          (the “Grant Date”)
2. Number of Restricted Stock Units Subject to this Award:                     
(the “Target Award Number”).
3. Vesting Schedule: Subject to the other terms and conditions of this Agreement
and the Plan, the Award will vest, in accordance with, and to the extent
provided in, Exhibit A, on December 3, 2012, or three years from the Grant Date,
whichever is later; provided you have been continuously employed since the Grant
Date by the Company or its Affiliates. The day on which your Award is scheduled
to vest pursuant to this Section 3 is referred to in this Agreement as the
“Scheduled Vest Date.”
4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to the
other terms of the Award, upon the Scheduled Vest Date (or such other vesting
date as is provided in Section 10 below), you shall receive, in accordance with
the terms and provisions of the Plan and this Agreement, the number of shares of
Common Stock (the “Shares”) provided in Exhibit A. The Company will transfer
such Shares to you as soon as administratively feasible following any vesting of
the Award and your satisfaction of any required tax withholding obligations. No
fractional shares shall be issued under this Agreement. No Shares shall be
issued upon vesting of the Award unless such issuance complies with all relevant
provisions of law and the requirements of any stock exchange upon which the
Shares are then listed. You understand that your participation in the Plan is
conditioned on the Company obtaining all necessary orders, decisions, rulings
and approvals from the relevant governmental regulatory authorities. The Company
reserves the right to determine the manner in which the Shares are delivered to
you, including but not limited to delivery by direct registration with the
Company’s transfer agent or delivery to a broker designated by the Company.
5. Termination of Employment.
     (a) For all purposes of this Agreement, the term “Employment Termination
Date” shall mean the earlier of:
     (i) the date, as determined by the Company, that you are no longer actively
employed by the Company or an Affiliate of the Company, and in the case of an
involuntarily termination, such date shall not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); or
     (ii) the date, as determined by the Company, that your employer is no
longer an Affiliate of the Company.

 



--------------------------------------------------------------------------------



 



     (b) Except as provided in Sections 10(a), (b), (c) and (d) below, if your
Employment Termination Date occurs before the Scheduled Vest Date, the entire
Award as of your Employment Termination Date shall be forfeited and immediately
cancelled.
     (c) The Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall have the exclusive discretion to determine the Employment
Termination Date.
6. Workforce Protection. You understand that the Company has an important
business interest in preserving and retaining its relationships with its
employees and its Affiliates’ employees (collectively, the “Covered Employees”).
In consideration of your employment with the Company as well as the entry by the
Company into this Agreement, during the term of your employment and for one year
thereafter, you promise that you will not directly or indirectly or in
cooperation with others:
     (a) Seek, encourage, solicit, or attempt to solicit any Covered Employee to
leave his or her employment for any reason or in any way interfere with his or
her employment relationship;
     (b) Induce or attempt to induce any Covered Employee to accept employment
with, work for, render services or provide advice to or supply confidential
business information or trade secrets of the Company or its Affiliates to any
other person or entity; or
     (c) Employ, or otherwise pay for services rendered by, any Covered Employee
in any other business enterprise.
As part of your obligations to the Company and without limiting the foregoing,
you specifically agree that for the one-year period after your employment with
the Company terminates, you will not interview, recommend for hire, identify or
provide any input to any third party in which you have an interest as an
employee, officer, consultant, director or owner about a Covered Employee where
the purpose or outcome of such action by you is to recruit, provide a reference
or otherwise assist a Covered Employee to leave his or her employment and join
the third party in which you have an interest as described herein. You also
acknowledge that your promises as contained herein are not excused in
circumstances where the Covered Employee initiates a discussion of this nature
with you. In that event, you agree to advise the Covered Employee of your
obligations hereunder. You further agree that during the one-year period after
you leave the Company, you will inform any new employer you may have of your
obligations under this Agreement.
7. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights, rights with respect to cash
dividends paid by the Company on shares of its Common Stock or any other rights
whatsoever) issuable under the Award until the Award is settled by the issuance
of such Shares to you.
8. Tax Withholding. Regardless of any action the Company or your employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that Company and/or your Employer:
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or issuance of Shares, the subsequent sale of Shares acquired
pursuant to such vesting and the receipt of any dividends or dividend
equivalents (if any); and (2) do not commit to structure the terms of the Award
or any aspect of the Award to reduce or eliminate your liability for Tax-Related
Items. As a condition and term of this Award, no election under Section 83(b) of
the United States Internal Revenue Code may be made by you with respect to this
Award.
Prior to any taxable event arising as a result of the Award, you must make such
arrangements as the Company or its Affiliates may permit or require for the
satisfaction of tax withholding obligations (including U.S. federal, state and
local taxes and any non-U.S. taxes or social contributions) that the Company
determines are or may be required in connection with such event (the “Tax
Withholding Obligation”). In connection with fulfilling your Tax Withholding
Obligation, you must provide to the Company your residence address and notify
the Company of any changes to the same before any taxable event arises as a
result of the Award (the “Tax Withholding Information”). In the event you fail
to timely and accurately meet your obligations regarding the provision and
maintenance of Tax Withholding Information, then the Company may, in its sole
discretion, cancel your right to receive any of the Shares that are subject to
this Award. The Tax Withholding Information should be sent to ADC’s Stock
Compensation Program address listed on the last page of this Agreement. If
permitted by the Company, you may satisfy your Tax Withholding Obligation in one
of the following two ways:
(i) Direct Payment: you may elect to satisfy your Tax Withholding Obligation by
delivering to the Company, no later than three (3) U.S. business days after any
vesting (whether in whole or in part) of the Award, a wire transfer or certified
or cashier’s check payable to the Company in U.S. dollars equal to the amount of
the Tax Withholding Obligation, as determined by the Company. This is referred
to as a “Cash Payment Election”; or
(ii) Share Withholding: you may elect to have the Company retain from the Shares
issuable upon any vesting (whether in whole or in part) of the Award that number
of Shares having a Fair Market Value upon such vesting that is sufficient to
satisfy your Tax Withholding Obligation. This is referred to as a “Share
Withhold Election.”
The Company reserves the right to specify from time-to-time which of the
foregoing two elections will be available and to specify the time and manner for
making an election. If no election is made by you or if you make a Cash Payment
Election and fail to deliver the required funds to the Company on a timely
basis, then the Company may, in its sole discretion, require a Share Withhold
Election. Your acceptance of this Award constitutes your consent and
authorization for the Company to take such action as may be necessary to
effectuate either such election.
     (a) The Company may refuse to issue any Shares to you until you satisfy any
Tax Withholding Obligation.

 



--------------------------------------------------------------------------------



 



     (b) If your Tax Withholding Obligation is not satisfied by the means
described above, you authorize your Employer to withhold all such obligations
from your wages or other cash compensation paid to you by your Employer.
9. Transfer of Award. Your rights under the Award may only be transferred in
accordance with the terms of the Plan.
10. Acceleration of Scheduled Vest Date.
     (a) In the event of a “Change in Control” of the Company both prior to the
Scheduled Vest Date and while you remain employed by the Company or any of its
Affiliates, then the Award shall become immediately vested with respect to the
number of Shares equal to the Target Award Number on the effective date of such
Change in Control. For purposes of this Agreement, the following terms shall
have the following meanings:
     (1) “Change in Control” shall mean:
     (i) a change in control of the Company of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;
     (ii) the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;
     (iii) the Continuing Directors cease to constitute a majority of the
Company’s Board of Directors;
     (iv) consummation of a reorganization, merger or consolidation of, or a
sale or other disposition of all or substantially all of the assets of, the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business Combination beneficially own voting securities of the
corporation resulting from such Business Combination having more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Company approving such Business Combination;
     (v) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or
     (vi) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company; and
     (vii) the definition of “Change in Control” is subject to changes as may be
determined by the Committee as necessary to comply with the requirements of
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act.
     (2) “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (i) was a member
of the Board of Directors on the date of this Agreement as first written above
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this subparagraph (b), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan; and “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.
     (b) If your employment with your Employer is terminated prior to the
Scheduled Vest Date because of your death or long-term disability, then on your
Employment Termination Date this Award will become immediately vested based on
the following formula: (1) (i) a fraction the numerator of which is the number
of calendar days you were actively employed during the entire vesting period and
the denominator of which is 1,095 (the “Pro Rata Fraction”) multiplied by (ii) a
number equal to 75% of the Target Award Number, plus (2) (i) the Pro Rata
Fraction multiplied by (ii) a number equal to 25% of the Target Award Number.
For example, if you were actively employed for 500 days during the vesting
period, and if your Target Award Number is 100 units, then you would become
vested in 45 units (i.e. ((500/1,095) x 100 x 0.75) + ((500/1,095) x 100 x 0.25)
= 45.6, rounded down to 45).

 



--------------------------------------------------------------------------------



 



     On your Employment Termination Date, the portion of your Award that does
not vest will be forfeited and immediately cancelled. You hereby agree that any
determination that your employment has been terminated because of a long-term
disability shall be subject to the written acknowledgment and agreement of the
Company’s legal department made in its sole discretion.
     (c) If your employment with your Employer is terminated prior to the
Scheduled Vest Date because of your Retirement, a Divestiture, a Reduction in
Force, or an employment separation event where you receive notice of opportunity
to participate in an ADC Telecommunications, Inc. severance plan, then a
prorated portion of this Award will vest on the earlier to occur of (i) the
Scheduled Vest Date or (ii) a Change of Control. If a Change in Control does not
occur prior to the Scheduled Vest Date, then this Award will only vest if and to
the extent the economic performance criteria set forth on Exhibit A are deemed
satisfied pursuant to and in accordance with the terms of this Award. Subject to
an interpolation of results according to the vesting conditions set forth on
Exhibit A, the number of units subject to vesting will be calculated in the same
manner as in (b) above. For example, if: (i) you are actively employed for
500 days during the vesting period; (ii) your Target Award is 100 units;
(iii) the One-Year Adjusted EPS achieved is 92% of the One-Year Adjusted EPS
Target (or 7 percentage points above the One-Year Adjusted EPS Threshold of
85%); and (iv) the Three-Year Adjusted EPS achieved is 118% of (or 18 percentage
points above) the Three-Year Adjusted EPS Target (as each of those terms is
defined in Exhibit A), then you would become vested in 43 units. The calculation
for determining your vested units is (500/1,095) x [(75/2 + (7/15 x 75/2)) + (25
+ (18/30 x 25))] = 43.4, rounded down to 43. On your Employment Termination
Date, the portion of your Award that does become subject to vesting will be
forfeited and cancelled.
     (1) “Retirement” shall mean the voluntary termination of your employment
with your Employer if: (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award)
     (2) “Divestiture” shall mean the sale or transfer of the business that
employs you by the Company such that either (i) for any period of time
immediately after the moment the divestiture closes you are an Employee of such
business but are no longer employed by the Company or an Affiliate of the
Company, or (ii) there has been an involuntary termination of your employment
with your employer both in connection with and prior to the closing of the sale
or transfer of such business; and
     3) “Reduction in Force” means a termination occurring as part of a position
elimination where an offer is made to the impacted employee to participate in
ADC’s general reduction in force or redundancy program.
     (d) In the event of your Retirement, any vesting of your Award is
conditioned upon you complying with the following non-competition restrictions:
For one year following the effective date of your Retirement from the Company,
you may not, without the Company’s prior written consent, directly or
indirectly, for yourself or any other person or entity, as agent, employee,
officer, director, consultant, owner, principal, partner or material
shareholder, or in any other individual or representative capacity: (i) engage
in or participate in any activity that competes, directly or indirectly, with
any Company business, product or service that you engaged in, participated in,
or had confidential information (as described below) about during your
employment; or (ii) assist anyone in engaging in any of the activities which you
are prohibited from engaging in directly in your own capacity. You specifically
agree and acknowledge that the Company’s business competes on a global basis and
that this restriction is reasonable and will apply throughout the global
locations where the Company conducts business. To the extent you and the Company
at any time agree to enter into separate agreements containing restrictions with
different or inconsistent terms than those herein, you and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the restrictions contained herein. By accepting
this Restricted Stock Unit Award Agreement, you agree that the provisions of
this non-competition restriction are reasonable and necessary to protect the
legitimate interests of the Company.
11. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.
12. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, then upon vesting of the Award, for
each Share acquired, you shall receive the total number and kind of securities
or other property to which you would have been entitled had you owned the Shares
of record as of the date the stock dividend, stock split or consolidation or the
like capital adjustment occurred. For the avoidance of doubt, all new,
substituted or additional securities or other property to which you become
entitled by reason of the immediately preceding sentence shall be subject to
forfeiture to the Company with the same force and effect as is the Award.
13. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles. By accepting this Award, you agree to submit to the
jurisdiction of any state or federal court sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement or the
Award, and agree that all claims in respect of the action or proceeding may be
heard and determined in any such court. You also agree not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
You hereby waive any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waive any bond, surety, or other security
that might be required of the Company or any of its Affiliates with respect
thereto. You further agree that a

 



--------------------------------------------------------------------------------



 



final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or in equity.
15. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares of Common Stock subject to
each award, the award price, if any, and the time or times when each award will
be settled, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the value of the Award is an
extraordinary item which is outside the scope of your employment contract, if
any; (f) the Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (g) the
future value of the Shares subject to the Award is unknown and cannot be
predicted with certainty; (h) neither the Plan, the Award nor the issuance of
the Shares confers upon you any right to continue in the employ of (or any other
relationship with) the Company or any of its Affiliates, nor do they limit in
any respect the right of the Company or any of its Affiliates to terminate your
employment or other relationship with the Company or any of its Affiliates, as
the case may be, at any time; (i) no claim or entitlement to compensation or
damages arises from termination of the Award which results from the termination
of your employment by the Company or your Employer (for any reason and whether
or not in breach of contract) or any diminution in value of the Award or Shares
issued pursuant to the Award and you irrevocably release the Company and its
Affiliates from any such claim that may arise; (j) you consent to the delivery
by electronic means of any notices, documents or election forms related to the
Award, the Plan or future grants under the Plan, if any; and (k) notwithstanding
any terms or conditions of the Plan to the contrary, in the event of involuntary
termination of your employment (whether or not in breach of local labor laws),
your right to receive Awards under the Plan, if any, will terminate on the
Employment Termination Date.
16. Confidential Information.
     (a) In further consideration of the grant of this Award, you specifically
acknowledge and agree you are bound to protect the Company’s confidential
information which includes but is not limited to proprietary information,
confidential data and any other representation of Company knowledge, whether
verbal, printed, written or electronically recorded or transmitted. This
includes confidential information concerning any technologies, concepts,
engineering, sales and financial details, customer names and information,
pricing, business strategies and other related or similar confidential data. You
acknowledge that the obligation to protect the Company’s confidential
information continues after you leave the Company, regardless of the reason. You
agree to refrain from giving future employers any confidential information
belonging to the Company. This obligation to preserve confidential information
exists independently of and in addition to any obligation to which you are
subject under the terms of the Company’s Invention, Copyright and Trade Secret
Agreement, or other similar document.
     (b) You acknowledge that breach of this Section 16 would be highly
injurious to the Company, and the Company reserves its rights to pursue all
available remedies, including but not limited to equitable and injunctive relief
and damages. You specifically agree that the Company shall be entitled to obtain
temporary and permanent injunctive relief from a court of law to enforce the
provisions of this Section 16, and that such relief may be granted without the
necessity of proving actual damages and without necessity of posting any bond.
This provision with respect to injunctive relief shall not, however, diminish
the right of the Company to claim and recover damages or to seek and obtain any
other relief available to it. You further acknowledge that this Section 16 shall
be enforceable by the Company even if no portion of this Award becomes vested.
17. Data Privacy Consent. You hereby consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company or its Affiliates, and details of all
Awards to you under the Plan, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country of residence or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country of residence. You may request a list with the
names and addresses of any potential recipients of the Data by contacting ADC’s
Global Rewards — Stock Group. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired upon
settlement of the Award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing ADC’s Global Rewards — Stock Group. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact ADC’s Global Rewards — Stock Group.

         
 
ADC TELECOMMUNICATIONS, INC.
 
 
Date    

 